
	
		I
		112th CONGRESS
		1st Session
		H. R. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 1011 of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003 (Public Law 108–173) to make
		  permanent the program of Federal reimbursement of emergency health services
		  furnished to undocumented aliens.
	
	
		1.Short titleThis Act may be cited as the
			 Pay for all your Undocumented
			 Procedures (PAY UP!) Act of 2011.
		2.Making permanent
			 the program of Federal reimbursement of emergency health services furnished to
			 undocumented aliens
			(a)In
			 generalSubsection (a)(1) of
			 section 1011 of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173; 42 U.S.C. 1395dd note) is amended—
				(1)by inserting
			 and for each of fiscal years 2012 through 2016 after each
			 of fiscal years 2005 through 2008; and
				(2)by adding at the
			 end the following: There are authorized to be appropriated to the
			 Secretary for fiscal year 2017 and each succeeding fiscal year such sums as may
			 be necessary for such purpose. .
				(b)Reallocation of
			 unspent funds in a fiscal year
				(1)In
			 generalSubsection (b) of such section is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C); and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(C)Reallotment of
				unspent funds
									(i)In
				generalIf the amounts allotted under this paragraph with respect
				to one or more States for a fiscal year are not fully expended under this
				section during the fiscal year and there is one or more full expenditure States
				for the fiscal year, the Secretary shall provide for the reallotment of the
				aggregate unexpended portion of such amounts (for expenditure under this
				paragraph in the succeeding fiscal year) among eligible providers in full
				expenditure States in the same proportion as the ratio of—
										(I)the amount of each
				full expenditure State’s allotment under this paragraph for such fiscal year
				(determined without regard to this subparagraph); to
										(II)the sum of all
				the amounts determined for all full expenditure States under subclause
				(I).
										(ii)If no full
				expenditure StateIf the
				amounts allotted under this paragraph with respect to one or more States for a
				fiscal year are not fully expended under this section during the fiscal year
				and there is no full expenditure State for the fiscal year, the aggregate
				unexpended portion shall be added to the aggregate amount available for
				allotment available under paragraph (1) for the succeeding fiscal year.
									(iii)Full
				expenditure State definedIn this subparagraph, the term
				full expenditure State means, with respect to a fiscal year, a
				State described in subparagraph (A) which has received an allotment under this
				paragraph for the fiscal year and which has fully expended such allotment by
				the end of such fiscal year.
									;
				and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by inserting , subject to subparagraph (D),
			 after shall; and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(D)Reallotment of
				unspent fundsThe provisions
				of subparagraph (C) of paragraph (1) shall apply with respect to allotments
				made under this paragraph to a State described in subparagraph (A) in the same
				manner as such subparagraph (C) applies with respect to allotments made to a
				State under paragraph
				(1).
								.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply to allotments for fiscal years beginning before,
			 during, or after fiscal year 2012 except that, in applying such amendments for
			 fiscal years that began before the date of the enactment of this Act—
					(A)the allotments to
			 a State for such fiscal years under paragraph (1) or (2) of section 1011(b) of
			 the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173) shall be treated as being a single allotment under the
			 respective paragraph for the fiscal year in which this Act is enacted;
			 and
					(B)such fiscal years
			 shall be treated as being the fiscal year in which this Act is enacted.
					
